UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-02796) Exact name of registrant as specified in charter: Putnam High Yield Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2009 Date of reporting period: May 31, 2009 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 5/31/09 (Unaudited) CORPORATE BONDS AND NOTES (80.4%)(a) Principal amount Value Advertising and marketing services (0.2%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $2,288,000 $2,093,520 Lamar Media Corp. 144A sr. notes 9 3/4s, 2014 480,000 494,400 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (PIK) 2,773,490 13,590 Automotive (2.4%) Dana Corp. escrow sr. notes 5.85s, 2015 (In default) (NON) 5,483,000 548 Ford Motor Credit Co., LLC notes 7 7/8s, 2010 5,996,000 5,707,185 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 2,080,000 1,903,200 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 6,277,000 5,994,535 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 5,676,000 5,536,007 Ford Motor Credit Corp. sr. notes 7 1/4s, 2011 1,295,000 1,117,545 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 3,945,000 3,649,125 Tenneco, Inc. sr. unsec. notes company guaranty 8 1/8s, 2015 1,149,000 844,515 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 225,000 162,165 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $3,350,000 2,345,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,665,000 1,223,775 Basic materials (7.4%) Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018 4,385,000 4,089,013 AK Steel Corp. company guaranty sr. unsec. notes 7 3/4s, 2012 1,162,000 1,092,280 Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON)(PIK) 4,534,000 17,003 Aleris International, Inc. company guaranty sr. unsec. sub. notes 10s, 2016 (In default) (NON) 396,000 1,485 Builders FirstSource, Inc. company guaranty sr. notes FRN 5.133s, 2012 4,394,000 1,944,345 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 3.32s, 2013 (Netherlands) 2,207,000 1,456,620 Compass Minerals International, Inc. sr. disc. notes Ser. B, 12s, 2013 1,140,000 1,185,600 Compass Minerals International, Inc. 144A sr. notes 8s, 2019 2,575,000 2,549,250 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 7,896,000 7,876,260 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 3,964,000 3,973,910 Georgia-Pacific Corp. sr. unsec. unsub. notes 9 1/2s, 2011 3,846,000 3,951,765 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 4,337,000 4,445,425 Graphic Packaging International Corp sr. notes 8 1/2s, 2011 1,970,000 1,950,300 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 2,213,000 951,590 Huntsman International, LLC company guaranty sr. unsec. sub. notes, Ser. REGS, 6 7/8s, 2013 EUR 1,955,000 1,726,754 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 $1,490,000 1,020,650 International Paper Co. sr. unsec. notes 9 3/8s, 2019 1,425,000 1,403,625 International Paper Co. sr. unsec. notes 7.4s, 2014 4,055,000 4,000,168 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 1,217,000 383,355 Metals USA, Inc. sec. notes 11 1/8s, 2015 4,008,000 3,016,020 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 3,538,000 1,344,440 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 3,094,000 3,078,530 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 702,000 712,621 Nalco Co. 144A sr. notes 8 1/4s, 2017 385,000 386,925 NewPage Holding Corp. sr. unsec. unsub. notes FRN 8.579s, 2013 (PIK) 1,653,146 181,846 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 4,204,000 2,448,830 Novelis, Inc. company guaranty 7 1/4s, 2015 3,749,000 2,464,968 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 8.95s, 2014 (United Kingdom) 1,035,000 1,112,325 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 950,000 1,235,137 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $4,392,000 2,986,560 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 4,492,000 3,829,430 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 1,305,000 1,112,513 Stone Container Corp. sr. notes 8 3/8s, 2012 2,163,000 681,345 Teck Resources, Ltd. sr. unsec. notes 6 1/8s, 2035 (Canada) 1,520,000 990,447 Teck Resources, Ltd. 144A sr. sec. notes 10 3/4s, 2019 (Canada) 2,355,000 2,422,706 Teck Resources, Ltd. 144A sr. sec. notes 10 1/4s, 2016 (Canada) 3,530,000 3,574,125 Teck Resources, Ltd. 144A sr. sec. notes 9 3/4s, 2014 (Canada) 2,945,000 2,930,275 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 2,964,000 1,689,480 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. sec. notes 11 1/2s, 2014 1,190,000 1,106,700 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty 11 3/8s, 2016 1,250,000 512,500 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.778s, 2014 1,600,000 864,000 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes, Ser. B, 9 1/8s, 2014 4,508,000 2,682,260 Broadcasting (1.7%) Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 1,297,000 570,680 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 729,000 112,995 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 1,308,000 1,265,490 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 7,240,000 6,588,400 Echostar DBS Corp. company guaranty 7s, 2013 216,000 204,120 Echostar DBS Corp. sr. notes 6 3/8s, 2011 7,077,000 6,838,151 Univision Communications, Inc. 144A company guaranty unsec. notes zero %, 2015 (PIK) 2,834,000 878,540 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 4,125,000 2,970,000 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default) (NON) 1,025,000 3,844 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default) (NON) 3,903,000 29,273 Building materials (1.0%) Associated Materials, Inc. company guaranty 9 3/4s, 2012 5,916,000 4,999,020 Masco Corp. sr. unsec. unsub. notes 6 1/8s, 2016 2,265,000 1,849,884 NTK Holdings, Inc. sr. unsec. disc. notes stepped-coupon zero % (10 3/4s, 9/1/09), 2014 (STP) 3,774,000 372,683 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 1,795,000 1,543,700 Texas Industries, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2013 711,000 611,460 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 850,000 550,375 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 6,684,000 1,771,260 Cable television (2.1%) Adelphia Communications Corp. escrow bonds zero %, 2011 81,000 1,316 Adelphia Communications Corp. escrow bonds zero %, 2010 4,000 65 Adelphia Communications Corp. escrow bonds zero %, 2010 4,000 65 Adelphia Communications Corp. escrow bonds zero %, 2010 2,625,000 36,094 Adelphia Communications Corp. escrow bonds zero %, 2009 2,223,000 36,124 Adelphia Communications Corp. escrow bonds zero %, 2010 2,906,000 47,223 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 1,781,000 1,504,945 Cablevision Systems Corp. sr. unsec. notes Ser. B, 8s, 2012 4,477,000 4,398,653 CCH I Holdings, LLC company guaranty sr. unsec. unsub. notes 12 1/8s, 2015 (In default) (NON) 168,000 1,680 CCH I, LLC sec. notes 11s, 2015 (In default) (NON) 6,803,000 782,345 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default) (NON) 1,714,000 1,696,860 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default) (NON) 5,860,000 5,742,800 CCO Holdings LLC/CCO Holdings Capital Corp. sr. unsec. notes 8 3/4s, 2013 (In default) (NON) 2,170,000 1,985,550 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 4,196,000 4,049,140 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 4,000 3,990 CSC Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2014 805,000 800,975 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 3,184,000 3,219,820 Capital goods (4.1%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 2,422,000 2,246,405 Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 774,000 777,870 Baldor Electric Co. company guaranty 8 5/8s, 2017 1,498,000 1,370,670 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 5,100,000 4,819,500 Berry Plastics Corp. company guaranty sr. notes FRN 5.881s, 2015 1,900,000 1,626,875 Bombardier, Inc. 144A sr. unsec. notes FRN 4.406s, 2013 (Canada) EUR 1,537,000 1,808,264 Bombardier, Inc. 144A unsec. notes 6 3/4s, 2012 (Canada) $730,000 671,600 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 2,478,000 2,416,050 General Cable Corp. company guaranty sr. unsec. notes FRN 3.583s, 2015 3,403,000 2,756,430 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 3,028,000 938,680 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 2,901,000 2,625,405 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 4,970,000 4,522,700 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 7,826,000 6,727,073 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 652,000 856,908 Ryerson Tull, Inc. company guaranty sr. sec. notes 12 1/4s, 2015 $3,558,000 2,401,650 TD Funding Corp. company guaranty 7 3/4s, 2014 3,882,000 3,746,130 Terex Corp. company guaranty 7 3/8s, 2014 3,441,000 3,157,118 Titan International, Inc. company guaranty 8s, 2012 4,373,000 3,760,780 Coal (1.1%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 7,795,000 7,093,450 Peabody Energy Corp. company guaranty 7 3/8s, 2016 6,021,000 5,735,003 Commercial and consumer services (1.6%) Aramark Corp. company guaranty 8 1/2s, 2015 5,949,000 5,673,859 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 3,375,000 3,299,063 Expedia, Inc. sr. unsec. notes company guaranty 7.456s, 2018 1,090,000 1,046,400 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 2,805,000 2,622,675 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 4,052,000 3,991,220 Travelport LLC company guaranty 11 7/8s, 2016 719,000 373,880 Travelport LLC company guaranty 9 7/8s, 2014 2,088,000 1,315,440 Consumer (0.7%) Jostens IH Corp. company guaranty 7 5/8s, 2012 3,982,000 3,922,270 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 5,757,000 4,346,535 Consumer staples (5.1%) Archibald Candy Corp. company guaranty 10s, 2009 (In default) (F)(NON) 774,063 11,954 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 3,742,000 2,675,530 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 2,447,000 1,749,605 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 4,529,000 3,759,070 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 738,000 627,300 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 257,000 239,653 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 4,473,000 4,171,073 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 5,748,000 5,776,740 Dole Food Co. 144A sr. unsec. notes 13 7/8s, 2014 3,690,000 3,948,300 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 3,418,000 2,871,120 Hertz Corp. company guaranty 8 7/8s, 2014 4,725,000 4,299,750 Jarden Corp. company guaranty 7 1/2s, 2017 3,756,000 3,248,940 Jarden Corp. sr. unsec. 8s, 2016 1,120,000 1,083,600 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 1,450,000 1,294,125 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 4,138,000 4,055,240 Rite Aid Corp. company guaranty 9 1/2s, 2017 3,472,000 2,256,800 Rite Aid Corp. sec. notes 7 1/2s, 2017 886,000 695,510 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 2,188,000 1,728,520 Sealy Mattress Co. 144A sr. sec. notes 10 7/8s, 2016 2,590,000 2,654,750 Smithfield Foods, Inc. sr. unsec. notes 7s, 2011 775,000 666,500 Smithfield Foods, Inc. sr. unsec. notes Ser. B, 7 3/4s, 2013 2,640,000 1,993,200 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 (In default) (NON) 5,253,000 2,665,898 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes stepped-coupon 12 1/2s (12 3/4s, 10/2/09), 2013 (STP) (In default) (NON)(PIK) 3,166,000 1,535,510 Supervalu, Inc. sr. unsec. notes 8s, 2016 1,865,000 1,827,700 Tyson Foods, Inc. 144A sr. unsec. notes 10 1/2s, 2014 2,508,000 2,658,480 United Rentals North America, Inc. company guaranty sr. unsec. notes 6 1/2s, 2012 1,295,000 1,210,825 Energy (oil field) (1.8%) Complete Production Services, Inc. company guaranty 8s, 2016 2,721,000 2,204,010 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 6,787,000 5,599,275 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 2,114,000 1,855,035 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 4,200,000 3,696,000 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 2,204,744 2,242,225 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 2,793,000 2,782,526 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 2,837,000 680,880 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 1,205,000 1,359,936 Entertainment (0.6%) Cinemark, Inc. sr. unsec. disc. notes 9 3/4s, 2014 1,696,000 1,721,440 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 4,678,000 3,789,180 Universal City Development Partners, Ltd. sr. unsec. unsub. notes 11 3/4s, 2010 1,205,000 1,156,800 Financials (3.0%) E*Trade Financial Corp. sr. unsec. notes 8s, 2011 3,252,000 2,178,840 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2010 2,924,000 2,792,420 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2011 2,130,000 1,938,300 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 2,455,000 2,148,125 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 8,608,000 7,445,920 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 965,000 863,675 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 3/4s, 2014 4,734,000 3,952,890 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 1,291,000 1,116,715 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.868s, 2014 624,000 468,000 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 1,156,000 716,720 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 823,000 617,250 iStar Financial, Inc. sr. unsec. unsub. notes 8 5/8s, 2013 (R) 655,000 327,500 iStar Financial, Inc. sr. unsec. unsub. notes 5.65s, 2011 (R) 1,640,000 918,400 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 1,345,000 1,193,688 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 3,230,000 2,491,138 Liberty Mutual Group 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 1,781,000 1,116,408 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 2,492,000 1,333,220 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 1,018,000 727,870 Universal City Florida Holding Co. sr. unsec. notes FRN 5.778s, 2010 3,055,000 2,184,325 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.758s, 2014 756,000 413,910 Gaming and lottery (1.8%) Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 3,072,000 2,181,120 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 945,000 737,100 Harrah's Operating Co., Inc. company guaranty sr. sec. notes Ser. A144, 10s, 2018 5,856,000 3,908,880 Harrahs Operating Escrow, LLC/Harrahs Escrow Corp. 144A sr. sec. notes 11 1/4s, 2017 1,180,000 1,144,600 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 4,925,000 1,920,750 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 673,000 447,545 MGM Mirage, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 1,565,000 1,001,600 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 2,000 1,375 MGM Mirage, Inc. 144A sr. sec. notes 10 3/8s, 2014 485,000 499,550 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 495,000 413,325 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 5,139,000 5,010,525 Station Casinos, Inc. sr. notes 6s, 2012 (In default) (NON) 3,504,000 1,261,440 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default) (NON) 8,703,000 1,044,360 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 2,215,000 1,896,594 Health care (9.3%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 4,425,000 4,524,563 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 3,615,000 3,574,331 DaVita, Inc. company guaranty 6 5/8s, 2013 4,021,000 3,769,688 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 5,910,000 5,407,650 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 2,385,000 2,468,475 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 3,400,000 3,255,500 HCA, Inc. sr. sec. notes 9 1/4s, 2016 8,159,000 8,016,218 HCA, Inc. sr. sec. notes 9 1/8s, 2014 9,207,000 9,045,878 HCA, Inc. sr. unsec. notes 7 7/8s, 2011 104,000 101,400 HCA, Inc. sr. unsec. notes 5 3/4s, 2014 555,000 430,125 HCA, Inc. 144A sr. sec. notes 8 1/2s, 2019 2,980,000 2,912,950 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 4,640,000 3,944,000 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 360,000 351,900 Omnicare, Inc. company guaranty 6 3/4s, 2013 391,000 354,833 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 1,093,000 991,898 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 4,455,000 4,009,500 Psychiatric Solutions, Inc. 144A sr. sub. notes 7 3/4s, 2015 935,000 841,500 Select Medical Corp. company guaranty 7 5/8s, 2015 7,052,000 5,571,080 Service Corporation International debs. 7 7/8s, 2013 3,506,000 3,348,230 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 715,000 657,800 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 6,211,000 5,620,955 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 3,486,000 3,438,068 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 3,850,000 3,080,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 2,474,000 1,979,200 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 4,385,000 4,582,325 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 3,918,000 3,996,360 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 1,000,000 852,500 US Oncology, Inc. company guaranty 9s, 2012 4,664,000 4,664,000 US Oncology, Inc. company guaranty sr. unsec. sub. notes 10 3/4s, 2014 1,487,000 1,416,368 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 6,408,000 6,279,840 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 6,916,000 7,123,480 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 1,556,000 1,458,750 Homebuilding (0.7%) D.R. Horton, Inc. company guaranty sr. unsec. unsub. notes Ser. MTN, 6s, 2011 1,270,000 1,222,375 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 4,000 3,960 Meritage Homes Corp. company guaranty 6 1/4s, 2015 3,891,000 2,927,978 Meritage Homes Corp. sr. notes 7s, 2014 684,000 533,520 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 (R) 9,170,000 3,369,975 Lodging/Tourism (0.8%) FelCor Lodging LP company guaranty 9s, 2011 (R) 2,415,000 2,064,825 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 117,000 100,620 Host Marriott LP sr. notes 7 1/8s, 2013 (R) 90,000 83,700 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 5,609,000 5,384,640 Seminole Hard Rock Entertainment, Inc. 144A sr. notes FRN 3.82s, 2014 2,901,000 1,972,680 Media (1.7%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 2,366,000 2,040,675 Affinion Group, Inc. company guaranty 10 1/8s, 2013 2,595,000 2,439,300 Affinity Group, Inc. sr. sub. notes 9s, 2012 4,466,000 2,512,125 Interpublic Group of Companies, Inc. notes 6 1/4s, 2014 190,000 161,975 Interpublic Group of Companies, Inc. (The) sr. unsec. unsub. notes FRN 2.883s, 2010 950,000 874,000 Liberty Media, LLC sr. notes 5.7s, 2013 1,705,000 1,453,513 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 2,105,000 2,083,950 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 3,955,000 3,767,138 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 3,640,000 2,329,600 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 1,979,000 1,909,735 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 410,000 391,853 Oil and gas (8.5%) Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 4,203,000 2,421,979 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 790,000 780,125 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 4,547,000 4,251,445 Chesapeake Energy Corp. sr. notes 7s, 2014 1,597,000 1,449,278 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 8,244,000 4,122,000 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 4,120,000 3,831,600 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 4,277,000 2,715,895 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 475,000 484,500 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 4,012,000 3,791,340 Encore Acquisition Co. sr. sub. notes 6s, 2015 4,513,000 3,723,225 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 195,000 179,400 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 5,849,000 5,322,590 Ferrellgas LP/Finance 144A sr. notes 6 3/4s, 2014 374,000 340,340 Forest Oil Corp. sr. notes 8s, 2011 4,280,000 4,258,600 Harvest Operations Corp. sr. notes 7 7/8s, 2011 5,424,000 4,556,160 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 2,100,000 1,806,000 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 2,172,000 1,949,370 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 6,054,000 5,569,680 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 1,250,000 862,500 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 2,830,000 1,910,250 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 3,000,000 3,001,887 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 4,421,000 4,343,633 PetroHawk Energy Corp. 144A sr. notes 10 1/2s, 2014 585,000 599,625 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 2,955,000 2,201,475 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 4,430,000 3,699,050 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 787,000 733,878 Plains Exploration & Production Co. company guaranty 7s, 2017 4,966,000 4,320,420 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 1,017,000 742,410 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 1,223,000 1,021,205 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 790,000 750,500 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 4,446,000 3,601,260 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 4.833s, 2014 1,768,000 1,397,266 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 5,452,000 4,606,940 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 6,900,000 4,933,500 Whiting Petroleum Corp. company guaranty 7s, 2014 4,597,000 4,114,315 Williams Cos., Inc. (The) notes 7 3/4s, 2031 640,000 553,600 Williams Cos., Inc. (The) sr. unsec. notes 8 1/8s, 2012 22,000 22,499 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 1,395,000 1,353,150 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 732,000 713,700 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 1,915,000 1,916,034 Publishing (0.4%) American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (PIK) 3,486,576 1,377,198 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013 (PIK) 291,738 144,410 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) (In default) (NON) 3,148,006 881,442 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 2,429,000 1,742,808 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 918,000 814,725 Reader's Digest Association, Inc. (The) company guaranty sr. unsec. sub. notes 9s, 2017 4,592,000 183,680 Regional Bells (1.5%) Cincinnati Bell, Inc. company guaranty 7s, 2015 1,988,000 1,823,990 Citizens Communications Co. notes 9 1/4s, 2011 3,819,000 3,957,439 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 1,770,000 1,730,175 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 1,902,000 1,749,840 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 4,660,000 4,694,950 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,586,000 1,965,360 Qwest Corp. 144A sr. unsec. notes 8 3/8s, 2016 750,000 736,875 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 495,000 487,575 Retail (2.1%) Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 2,771,000 1,330,080 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 3,666,000 2,657,850 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 2,080,000 2,199,600 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 5.698s, 2014 5,820,000 4,685,100 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 3,279,000 1,151,749 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 6.261s, 2012 1,012,000 357,995 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 4,555,000 2,482,475 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 (PIK) 5,994,642 3,207,133 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 2,132,000 2,355,860 United Auto Group, Inc. company guaranty 7 3/4s, 2016 4,421,000 3,404,170 Technology (3.7%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 2,600,000 1,904,500 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 4,000 2,660 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 3,530,000 3,159,350 Avago Technologies Finance company guaranty sr. unsec. sub. notes 11 7/8s, 2015 (Singapore) 1,043,000 957,724 Avago Technologies Finance company guaranty sr. unsec. notes 10 1/8s, 2013 (Singapore) 1,525,000 1,465,906 Avago Technologies Finance company guaranty FRN 6.168s, 2013 (Singapore) 16,000 13,520 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 2,480,000 2,418,000 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 3,495,000 2,730,469 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 1,462,000 1,125,740 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 2,205,000 1,499,400 Flextronics International, Ltd. sr. unsec. sub. notes 6 1/4s, 2014 (Singapore) 535,000 478,825 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 9,646,000 4,340,700 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 638,000 169,070 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 698,000 678,805 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 916,000 918,290 Iron Mountain, Inc. company guaranty 7 3/4s, 2015 112,000 108,080 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 211,000 195,175 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 2,438,000 2,255,150 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 529,000 301,530 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default) (NON) 2,748,000 10,305 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 410,000 229,600 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 2,321,000 1,764,637 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 850,000 858,500 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 4,827,000 4,380,503 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 5,588,000 5,378,450 SunGard Data Systems, Inc. 144A sr. unsec. notes 10 5/8s, 2015 589,000 569,858 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 3,058,000 2,622,235 Xerox Capital Trust I company guaranty 8s, 2027 3,027,000 2,345,925 Telecommunications (7.0%) American Tower Corp. sr. notes 7 1/2s, 2012 2,370,000 2,414,438 American Tower Corp. sr. unsec. notes 7s, 2017 1,554,000 1,499,610 American Tower Corp. 144A sr. unsec. notes 7 1/4s, 2019 1,055,000 1,028,625 BCM Ireland Finance Ltd. 144A FRN 6.281s, 2016 (Cayman Islands) EUR 1,543,000 872,227 CC Holdings GS V, LLC/Crown Castle GS III Corp. 144A sr. sec. notes 7 3/4s, 2017 $1,095,000 1,078,575 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 1,929,000 1,986,870 Centennial Communications Corp. sr. unsec. notes FRN 6.958s, 2013 1,039,000 1,036,403 Crown Castle International Corp. sr. unsec. notes 9s, 2015 580,000 582,900 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 2,789,000 2,231,200 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 2,928,000 2,796,240 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 4,089,000 4,221,893 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 9,594,000 9,857,835 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 2,118,000 1,911,495 Intelsat Intermediate Holding Co., Ltd. 144A company guaranty sr. unsec. disc notes stepped-coupon zero % (9 1/2s, 2/1/10), 2015 (Bermuda) (STP) 2,715,000 2,450,288 Intelsat Subsidiary Holding Co., Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Bermuda) 1,825,000 1,797,041 Intelsat Subsidiary Holding Co., Ltd. 144A sr. unsec. notes 8 1/2s, 2013 (Bermuda) 1,907,000 1,868,860 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 4,817,000 3,763,281 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 1,088,000 765,680 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 7,655,000 7,683,706 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 6,135,000 4,861,988 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 931,000 931,000 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 2,276,000 2,059,780 Sprint Capital Corp. company guaranty 7 5/8s, 2011 425,000 419,688 Sprint Capital Corp. company guaranty 6 7/8s, 2028 7,768,000 5,437,600 West Corp. company guaranty 9 1/2s, 2014 3,843,000 3,458,700 Wind Aquisition Finance SA notes 9 3/4s, 2015 (Netherlands) EUR 1,876,000 2,598,140 Windstream Corp. company guaranty 8 5/8s, 2016 $6,072,000 5,965,740 Windstream Corp. company guaranty 8 1/8s, 2013 5,150,000 5,066,313 Telephone (1.0%) Cricket Communications, Inc. company guaranty 9 3/8s, 2014 6,482,000 6,449,590 Cricket Communications, Inc. 144A sr. sec. notes 7 3/4s, 2016 1,855,000 1,799,350 iPCS, Inc. company guaranty sr. sec. notes FRN 3.153s, 2013 1,768,000 1,463,020 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 1,732,000 1,736,330 Textiles (0.6%) Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 972,000 913,680 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 5,176,000 4,994,840 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 661,000 588,290 Tire and rubber (0.1%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 1,490,000 1,482,550 Transportation (0.3%) Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 3,652,000 3,195,500 Utilities and power (8.1%) AES Corp. (The) sr. unsec. notes 8s, 2020 1,291,000 1,136,080 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,655,000 1,539,150 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 3,600,000 3,654,000 AES Corp. (The) 144A sr. notes 9 3/4s, 2016 270,000 271,350 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 2,978,000 3,095,813 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 2,455,000 2,518,304 CMS Energy Corp. sr. notes 8 1/2s, 2011 1,164,000 1,175,657 CMS Energy Corp. sr. notes 7 3/4s, 2010 1,583,000 1,600,263 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 3,247,000 2,727,899 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 4,885,000 4,103,400 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 1,916,000 1,484,900 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 435,000 366,488 Edison Mission Energy sr. unsec. notes 7.2s, 2019 3,531,000 2,387,839 Edison Mission Energy sr. unsec. notes 7s, 2017 60,000 43,500 El Paso Corp. sr. notes Ser. MTN, 7.8s, 2031 121,000 94,985 El Paso Corp. sr. unsec. notes 12s, 2013 855,000 940,500 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,597,000 1,667,781 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 6,839,000 6,257,685 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 1,754,000 1,762,770 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 562,000 539,520 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 3,936,000 3,926,160 Mirant North America, LLC company guaranty 7 3/8s, 2013 6,027,000 5,770,853 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 935,000 1,018,749 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 6.8s, 2019 2,645,000 2,369,804 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 5.4s, 2014 1,265,000 1,122,394 NRG Energy, Inc. company guaranty 7 3/8s, 2017 2,440,000 2,299,700 NRG Energy, Inc. sr. notes 7 3/8s, 2016 12,430,000 11,699,738 Oncor Electric Delivery Co. sec. bonds 5.95s, 2013 4,102,000 4,181,800 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 4,255,000 4,393,288 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 1,114,000 1,133,484 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 4,467,000 4,399,995 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 1,511,000 1,546,365 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7s, 2012 2,505,000 2,515,989 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 333,000 314,155 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 1,345,000 1,363,258 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 639,000 560,544 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 2,755,000 2,828,907 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 4,696,000 4,374,822 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 156,000 159,898 Total corporate bonds and notes (cost $1,092,914,303) SENIOR LOANS (10.6%)(a)(c) Principal amount Value Automotive (0.4%) Dana Corp. bank term loan FRN 7 1/4s, 2015 $1,569,283 $742,046 TRW Automotive, Inc. bank term loan FRN Ser. B, 1.938s, 2014 3,995,000 3,482,310 Basic materials (0.6%) Huntsman International, LLC bank term loan FRN Ser. B, 2.178s, 2012 2,901,792 2,461,991 Lyondell Chemical Co. bank term loan FRN 11.425s, 2009 490,000 502,005 NewPage Holding Corp. bank term loan FRN 4.74s, 2014 1,809,305 1,454,552 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 2.129s, 2012 520,923 485,761 Verso Paper Holdings LLC/Verso Paper, Inc. bank term loan FRN Ser. B, 3s, 2013 1,622,064 1,540,961 Broadcasting (0.2%) Univision Communications, Inc. bank term loan FRN Ser. B, 2.879s, 2014 4,027,282 2,744,593 Capital goods (0.5%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.22s, 2014 66,927 38,408 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.689s, 2014 1,337,253 767,435 Hexcel Corp. bank term loan FRN 6.25s, 2014 520,000 514,800 Sensata Technologies BV bank term loan FRN 2.379s, 2013 (Netherlands) 997,834 701,809 Sequa Corp. bank term loan FRN 3.879s, 2014 1,588,040 1,195,000 Wesco Aircraft Hardware Corp. bank term loan FRN 6.18s, 2014 1,180,000 861,400 Wesco Aircraft Hardware Corp. bank term loan FRN 2.68s, 2013 1,590,000 1,300,620 Communication services (0.7%) Cebridge Connections, Inc. bank term loan FRN 4.911s, 2014 1,210,000 979,722 Cebridge Connections, Inc. bank term loan FRN Ser. B, 2.397s, 2013 523,664 472,025 Charter Communications, Inc. bank term loan FRN 5 1/4s, 2014 2,430,000 1,755,068 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 3/4s, 2015 3,321,738 2,329,368 Mediacom Communications Corp. bank term loan FRN Ser. C, 1.79s, 2015 3,053,605 2,730,433 Consumer cyclicals (3.0%) Allison Transmission, Inc. bank term loan FRN Ser. B, 3.147s, 2014 4,497,940 3,469,037 Building Materials Holdings Corp. bank term loan FRN 5.658s, 2014 2,250,000 1,897,499 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 3,501,841 2,652,645 Citadel Communications bank term loan FRN Ser. B, 2.953s, 2014 1,175,000 536,584 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 917,987 748,924 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.629s, 2014 2,399,620 493,635 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.629s, 2014 895,380 184,192 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 3,489,650 3,219,202 Isle of Capri Casinos, Inc. bank term loan FRN 2.97s, 2014 1,398,001 1,181,311 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 2.97s, 2014 426,692 360,555 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 2.178s, 2014 559,200 472,524 Lear Corp. bank term loan FRN 3.161s, 2013 3,991,631 2,641,131 Navistar Financial Corp. bank term loan FRN 4.333s, 2012 1,468,000 1,224,208 Navistar International Corp. bank term loan FRN 3.678s, 2012 4,037,000 3,366,571 Six Flags Theme Parks bank term loan FRN 2.879s, 2015 6,526,585 4,955,545 Thomas Learning bank term loan FRN Ser. B, 2.898s, 2014 3,645,000 2,844,810 Travelport bank term loan FRN Ser. B, 3.215s, 2013 165,087 120,462 Travelport bank term loan FRN Ser. DD, 2.879s, 2013 637,565 468,838 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 8,650,500 2,628,792 United Components, Inc. bank term loan FRN Ser. D, 3.21s, 2012 527,778 427,500 Visteon Corp. bank term loan FRN Ser. B, 4 1/4s, 2013 1,860,000 679,365 VNU Group BV bank term loan FRN Ser. B, 2.382s, 2013 (Netherlands) 520,000 457,844 Consumer staples (0.6%) Dole Food Co., Inc. bank term loan FRN Ser. B, 7.965s, 2013 428,055 424,711 Dole Food Co., Inc. bank term loan FRN Ser. C, 7.974s, 2013 1,594,971 1,582,511 Dole Food Co., Inc. bank term loan FRN 1.139s, 2013 244,239 242,331 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.129s, 2014 2,583,338 2,182,458 Rite-Aid Corp. bank term loan FRN Ser. B, 2.379s, 2014 331,650 266,978 RSC Equipment Rental, Inc. bank term loan FRN 4.129s, 2013 3,567,710 2,604,428 Financials (0.1%) Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.379s, 2014 1,257,300 897,922 Health care (1.5%) Bausch & Lomb, Inc. bank term loan FRN Ser. B, 4.47s, 2015 602,614 524,274 Bausch & Lomb, Inc. bank term loan FRN Ser. DD, 4.206s, 2015 (U) 152,560 132,728 Biomet, Inc. bank term loan FRN Ser. B, 4.142s, 2015 631,018 592,605 Community Health Systems, Inc. bank term loan FRN Ser. B, 3.447s, 2014 3,477,065 3,085,106 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.879s, 2014 181,219 160,791 Fenwal Controls of Japan, Ltd. bank term loan FRN 3.506s, 2014 (Japan) 1,018,367 774,808 Fenwal Controls of Japan, Ltd. bank term loan FRN Ser. DD, 3.506s, 2014 (Japan) 171,177 130,237 Fenwal, Inc. bank term loan FRN 6.506s, 2014 500,000 302,500 Healthsouth Corp. bank term loan FRN Ser. B, 3.129s, 2013 3,528,361 3,240,211 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 6.289s, 2014 6,758,007 4,831,975 Select Medical Corp. bank term loan FRN Ser. B, 2.716s, 2012 610,000 545,340 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B, 3.22s, 2015 662,353 561,344 United Surgical Partners International, Inc. bank term loan FRN 2.69s, 2014 2,489,790 2,228,362 Homebuilding (0.2%) Realogy Corp. bank term loan FRN 0.261s, 2013 707,549 491,746 Realogy Corp. bank term loan FRN Ser. B, 4.177s, 2013 2,628,038 1,826,487 Oil and gas (0.2%) Quicksilver Resources, Inc. bank term loan FRN 7.75s, 2013 1,114,630 1,092,337 Targa Resources, Inc. bank term loan FRN 2.879s, 2012 791,479 731,553 Targa Resources, Inc. bank term loan FRN 0.754s, 2012 454,859 420,420 Retail (0.2%) Dollar General Corp. bank term loan FRN Ser. B1, 3.475s, 2013 2,525,000 2,364,483 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.879s, 2013 654,030 467,087 Technology (0.9%) Compucom Systems, Inc. bank term loan FRN 3.93s, 2014 1,094,180 940,995 First Data Corp. bank term loan FRN Ser. B1, 2.879s, 2014 4,825,200 3,537,475 First Data Corp. bank term loan FRN Ser. B3, 2.879s, 2014 3,455,743 2,535,652 Flextronics International, Ltd. bank term loan FRN Ser. B, 3.381s, 2014 (Singapore) 618,923 495,757 Flextronics International, Ltd. bank term loan FRN Ser. B, 2.879s, 2014 (Singapore) 2,153,852 1,725,235 Freescale Semiconductor, Inc. bank term loan FRN 12.5s, 2014 1,221,852 895,007 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 2.168s, 2013 736,115 451,483 Telecommunications (%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 235,000 239,994 Tire and rubber (0.2%) Goodyear Tire & Rubber Co. (The) bank term loan FRN 2.07s, 2010 2,558,000 2,138,728 Utilities and power (1.3%) Calpine Corp. bank term loan FRN Ser. B, 4.095s, 2014 5,094,811 4,396,664 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.882s, 2014 8,084,896 5,566,451 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 3.882s, 2014 8,091,676 5,530,660 Total senior loans (cost $152,990,255) CONVERTIBLE BONDS AND NOTES (3.8%)(a) Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $2,120,000 $614,800 Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 1,889,000 1,173,541 Alliant Techsystems, Inc. cv. sr. sub. notes 2 3/4s, 2024 1,487,000 1,658,005 ArcelorMittal cv. sr. unsec. unsub. notes 5s, 2014 (Luxembourg) 1,155,000 1,463,963 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 1,665,000 1,626,206 General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 1,799,000 1,418,961 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 3,085,000 1,064,325 Intel Corp. cv. sub. bonds 2.95s, 2035 1,344,000 1,086,960 International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 1,560,000 1,751,568 Interpublic Group of Companies, Inc. (The) cv. sr. unsec. notes 4 1/4s, 2023 1,975,000 1,740,469 L-3 Communications Corp. 144A cv. bonds 3s, 2035 2,016,000 1,980,720 Lamar Advertising Co. cv. sr. unsec. unsub. notes Ser. B, 2 7/8s, 2010 2,082,000 1,915,440 Leap Wireless International, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 1,575,000 1,260,000 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 5,475,000 4,489,500 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 6,564,000 4,373,265 Maxtor Corp. cv. sr. debs. 2 3/8s, 2012 2,285,000 1,853,706 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 2,206,000 1,648,985 Pantry, Inc. (The) cv. sr. sub. notes 3s, 2012 4,669,000 3,717,691 Regal Entertainment Group 144A cv. sr. unsec. notes 6 1/4s, 2011 1,130,000 1,076,325 Safeguard Scientifics, Inc. cv. sr. notes 2 5/8s, 2024 382,000 299,393 Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 2,125,000 1,190,000 Transocean, Inc. cv. sr. unsec. notes Ser. C, 1 1/2s, 2037 (Switzerland) 3,085,000 2,707,088 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 3,429,000 1,924,526 Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 2,345,000 1,814,444 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 657,000 248,018 Total convertible bonds and notes (cost $45,713,155) COMMON STOCKS (0.9%)(a) Shares Value AboveNet, Inc. (NON) 2,530 $182,160 Adelphia Recovery Trust (Ser. ACC-1) (NON) 7,599,586 151,992 American Media, Inc. 144A (F) 63,915 6 Bohai Bay Litigation, LLC (Units) (F) (AFF) 3,899 181,347 Chesapeake Energy Corp. 35,700 808,962 Dana Holding Corp. (NON) 120,744 158,175 Decrane Aircraft Holdings, Inc. (F)(NON) 29,311 29 DigitalGlobe, Inc. 144A (F)(NON)(AFF) 645,566 1,978,724 El Paso Corp. 120,275 1,172,681 Elizabeth Arden, Inc. (NON) 64,017 451,320 Qwest Communications International, Inc. 310,391 1,353,305 Service Corporation International 240,756 1,288,045 Sun Healthcare Group, Inc. (NON) 133,685 1,239,260 Tenneco Automotive, Inc. (NON) 95,306 583,273 Time Warner Cable, Inc. 771 23,739 Titan International, Inc. 26,812 242,380 Vertis Holdings, Inc. (F) 135,886 136 Williams Cos., Inc. (The) 66,735 1,119,813 Total common stocks (cost $16,649,408) CONVERTIBLE PREFERRED STOCKS (0.6%)(a) Shares Value Crown Castle International Corp. $3.125 cum. cv. pfd. 55,412 $2,690,945 Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. (acquired various dates from 12/2/04 to 11/3/05, cost $3,223,649) (RES) 73,590 128,783 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 23,535 1,988,708 Great Plains Energy, Inc. $6.00 cv. pfd. 41,025 2,238,324 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 4,338 11,930 Total convertible preferred stocks (cost $13,759,986) PREFERRED STOCKS (0.2%)(a) Shares Value Decrane Aircraft Holdings, Inc. $16.00 pfd. (PIK) 21,000 $147,000 Preferred Blocker, Inc. 144A 7.00% cum. pfd. 4,142 1,747,018 Total preferred stocks (cost $1,609,154) U.S. TREASURY OBLIGATIONS (%)(a) Principal amount Value U.S. Treasury Bond 3.5s, August 15, 2009 (i) $150,000 $152,529 Total U.S. treasury obligations (cost $152,529) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (0.1%)(a) Principal amount Value Federal National Mortgage Association Pass-Through Certificates 5 1/2s, May 1, 2033 (i) $1,508,256 $1,573,986 Total U.S. government and agency mortgage obligations (cost $1,573,986) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)(a) Principal amount Value Argentina (Republic of) bonds FRB 1.597s, 2013 $4,885,000 $1,240,790 Total foreign government bonds and notes (cost $1,880,725) MORTGAGE-BACKED SECURITIES (0.1%)(a) Principal amount Value GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class G, 6.131s, 2033 $2,222,000 $651,826 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 2,190,000 131,400 Ser. 04-1A, Class K, 5.45s, 2040 880,000 44,000 Ser. 04-1A, Class L, 5.45s, 2040 400,000 16,000 Total mortgage-backed securities (cost $4,800,967) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value AboveNet, Inc. 9/08/10 $24.00 977 $46,896 Dayton Superior Corp. 144A (F) 6/15/09 .01 7,749 954 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1 New ASAT (Finance), Ltd. (Cayman Islands) (F) 2/01/11 .01 714,514 Smurfit Kappa Group PLC 144A (Ireland) 10/01/13 EUR .001 4,137 121,301 Vertis Holdings, Inc. (F) 10/18/15 $.01 9,578 1 ZSC Specialty Chemicals PLC 144A (United Kingdom) 6/30/11 .01 269,866 2,699 ZSC Specialty Chemicals PLC (Preferred) 144A (United Kingdom) 6/30/11 .01 269,866 2,699 Total warrants (cost $700,110) SHORT-TERM INVESTMENTS (1.5%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 17,027,886 $17,027,886 U.S. Treasury Bills for an effective yield of 0.70%, December 17, 2009 (SEGSF) $710,000 707,264 Total short-term investments (cost $17,735,150) TOTAL INVESTMENTS Total investments (cost $1,350,479,728) (b) FORWARD CURRENCY CONTRACTS TO BUY at 5/31/09 (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $3,655,483 $3,457,418 6/17/09 $198,065 Total FORWARD CURRENCY CONTRACTS TO SELL at 5/31/09 (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) Euro $13,280,551 $12,575,656 6/17/09 $(704,895) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Nalco Co., 7.75%, 11/15/11 Ba2 $ $1,160,000 9/20/12 350 bp $(26,179) Visteon Corp., 7%, 3/10/14 (494,063) 1,860,000 9/20/13 (500 bp) 1,254,079 Citibank, N.A. Lear Corp., T/L Bank Loan 1,025,000 6/20/13 (225 bp) 425,618 Lear Corp., T/L Bank Loan Caa1 1,025,000 6/20/13 700 bp (373,587) Credit Suisse International Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1 1,505,000 6/20/09 165 bp (13,782) Deutsche Bank AG Nalco Co., 7.75%, 11/15/11 Ba2 1,115,000 12/20/12 363 bp (36,134) JPMorgan Chase Bank, N.A. Claire's Stores, 9 5/8%, 6/1/15 Caa1 730,000 6/20/12 230 bp (336,440) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 715,000 6/20/13 595 bp (261,650) Morgan Stanley Capital Services, Inc. Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1 325,000 6/20/09 190 bp (2,063) Nalco Co., 7.75%, 11/15/11 Ba2 1,190,000 9/20/12 330 bp (37,381) Nalco Co., 7.75%, 11/15/11 Ba2 1,445,000 3/20/13 460 bp 7,916 UBS, AG Meritage Homes Corp., 7%, 5/1/14 3,730,000 9/20/13 (760 bp) (66,361) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's or Standard & Poor's ratings are believed to be the most recent ratings available at May 31, 2009. Key to holding's currency abbreviations EUR Euro Key to other fixed-income security abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes MTN Medium Term Notes NOTES (a) Percentages indicated are based on net assets of $1,158,877,790. (b) The aggregate identified cost on a tax basis is $1,351,816,603, resulting in gross unrealized appreciation and depreciation of $33,621,348 and $244,414,894, respectively, or net unrealized depreciation of $210,793,546. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at May 31, 2009 was $128,783, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Affiliates Cost Proceeds Income Value Bohai Bay Litigation, LLC (Units) $ - $ - $ - $ 181,347 DigitalGlobe, Inc. 144A - - - 1,978,724 Totals $ - $ - $ - $ 2,160,071 Market values are shown for those securities affiliated at period end. (SEGSF) This security was pledged and segregated with the custodian for collateral on certain derivative contracts at May 31, 2009. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at May 31, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $111,860 for the period ended May 31, 2009. During the period ended May 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $13,750,839 and $84,786,376, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In April 2009, the fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $9,633 for the period ended May 31, 2009. During the period ended May 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $79,817,284 and $62,789,398, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. (i) Securities purchased with cash or received, that were pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents unfunded loan commitments. As of May 31, 2009, the fund had unfunded loan commitments of $38,140, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Bausch & Lomb, Inc. $38,140 At May 31, 2009, liquid assets totaling $9,716,830 have been designated as collateral for open swap contracts and forward contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Credit default contracts: The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio; collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At May 31, 2009, the fund had net unrealized losses of $1,428,939 on derivative contracts subject to the Master Agreements. Collateral posted by the fund for contracts in a net liability position totaled $568,974. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of May 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $25,697,895 $ Level 2 1,113,152,011 27,206 Level 3 2,173,151 Total $1,141,023,057 $27,206 Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of May 31, 2009: Investments in securities Other financial instruments Balance as of August 31, 2008 $358,212 $ Accrued discounts/premiums Realized gain/(loss) (9,642,516) Change in net unrealized appreciation/(depreciation) 8,315,409 Net purchases/sales 1,163,322 Net transfers in and/or out of Level 3 1,978,724 Balance as of May 31, 2009 $2,173,151 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161) - an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entity's financial position. Market Values of Derivative Instruments as of May 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Credit contracts $1,687,613 $(1,153,577) Foreign exchange contracts 198,065 (704,895) Total $1,885,678 $(1,858,472) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: July 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2009
